DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
US2011/0143020 to Park (“PARK”)
US2014/0099545 to Cho et al. (“CHO”)
US2019/0044140 to Sun et al. (“SUN”)
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK.

	Regarding Claim 1, PARK discloses an electrode comprising: a first electroactive material comprising Li1.2Ni0.16Co0.08Mn0.56O2 (¶60, ¶62 Examples 1 and 2; ¶36-38) where the active material is further coated with a metal Me such as Ti, V, Sl, Mg, Zr (¶37) where e may be between 0 and 0.33 (¶34-37). This structure anticipates the claim language wherein the first electroactive material comprises Lii+aNibMncCOdMeO2,  
    PNG
    media_image1.png
    11
    360
    media_image1.png
    Greyscale
 0.1; a + b + c + d + e = 1; and M represents an additional metal selected from the group consisting of W, Mo, V, Zr, Nb, Ta, Fe, Al, and a combination thereof.  
	Regarding Claim 2, PARK further discloses the electrode of claim 1, wherein the additional metal is present as a metal oxide layer (¶42-45, vanadium oxide formed by coating the active material with canadium alkoxide solution followed by heat treatment)
	Regarding Claim 3, PARK further discloses the electrode of claim 2, wherein one or more of the following are satisfied: (i) the metal oxide layer is present on a surface of the first electroactive material (¶42-45, abstract, vanadium oxide coated onto the active material)
	Regarding Claim 4, PARK further discloses the electrode of claim 1, wherein M is V (¶42-45, Examples 1 and 2 at ¶60-62) which meets the structure of Claim 4 wherein M is selected from the group consisting of W, Mo, V, Zr, Nb, Ta, Fe, and a combination thereof.  
	Regarding Claim 6, PARK further discloses the electrode of claim 1, wherein the first electroactive material is present in an amount of about 94 parts out of 100 by mass of the electrode (¶60 example 1) which is within the claimed range of about 40 wt.% to about 95 wt.%, based on total weight of the electrode.  
	Regarding Claim 7, PARK further discloses the electrode of claim 1, further comprising a polymeric binder, an electrically conductive material, or a combination thereof (such as at ¶60-64 Examples 1 and 2 which use super P carbon black onductie additive and PVDF binder).  
	Regarding Claim 8, PARK is relied upon as above and further discloses an electrochemical cell (abstract, ¶60-62 Examples 1 and 2 coin cells) comprising: a positive electrode comprising: a first electroactive material comprising Li1.2Ni0.16Co0.08Mn0.56O2 (¶60, ¶62 Examples 1 and 2; ¶36-38; ¶47) where the active material is further coated with a metal Me such as Ti, V, Sl, Mg, Zr (¶37) where e may be between 0 and 0.33 (¶34-37). This structure anticipates the claim language wherein the first electroactive material comprises Lii+aNibMncCOdMeO2,  
    PNG
    media_image1.png
    11
    360
    media_image1.png
    Greyscale
 0.1; a + b + c + d + e = 1; and M represents an additional metal selected from the group consisting of W, Mo, V, Zr, Nb, Ta, Fe, Al, and a combination thereof. 
	The battery of PARK further comprises a negative electrode comprising a second electroactive material (¶37-45 such as lithium metal or graphite for example), wherein the positive electrode is spaced apart from the negative electrode (¶47); a porous separator disposed between confronting surfaces of the positive electrode and the negative electrode (¶47); and a liquid electrolyte infiltrating one or more of: the positive electrode, the negative electrode, and the porous separator (¶50).  
	Regarding Claim 9, PARK is relied upon as above and further discloses the electrochemical cell of claim 8, wherein the additional metal is present: as a metal oxide layer (vanadium oxide layer as discussed above).
	Regarding Claim 10, PARK is relied upon as above and further discloses wherein the metal oxide layer is present on a surface of the first electroactive material as discussed above.
	Regarding Claim 11, PARK is relied upon as above and further discloses wherein M is V as discussed above.
	Regarding Claim 13, PARK is relied upon as above and further discloses the active material is present in an amount of about 94 parts by weight of the electrode which anticipates the claimed range wherein the first electroactive material is present in an amount of about 40 wt.% to about 95 wt.%, based on total weight of the positive electrode.  
	Regarding Claim 14, PARK is relied upon as above and further discloses the electrochemical cell of claim 8, wherein the second electroactive material (anode active material) comprises metallic lithium or graphite as discussed above. 
	Regarding Claim 15, PARK is relied upon as above and further discloses the electrochemical cell of claim 10, wherein each of the positive electrode and the negative electrode further comprise a polymeric binder, an electrically conductive material, or a combination thereof (¶42-46).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of PARK.
	Regarding Claim 16, SUN discloses a method of preparing an electrode, the method comprising: combining one or more first metal precursor (¶93-103, base solution), a second metal precursor (¶93-103, additive solution having additive metal which may be W), and a solution to form a precursor mixture (abstract, ¶99-103), wherein the one or more first metal precursor is one or more salt of a first metal (¶93-103 including LiOH), wherein the first metal is selected from the group consisting of lithium, manganese, nickel, cobalt, and a combination thereof (¶93-103), and wherein the second metal precursor is a salt, an acid, or an oxide of a second metal (¶93-103, such as WO3 or W solution), wherein the second metal may be W; drying the precursor mixture to form an intermediate mixture (¶108, dried metal hydroxide intermediate); calcining the intermediate mixture at a temperature of 730°C for 10 hours which anticipates the claimed range of calcining at about 7000C to about 12500C for about 10 hours to about 30 hours to form a calcined intermediate mixture.
	SUN is silent with respect to quenching the calcined intermediate mixture at a temperature of about 15 C to about 25°C to form a first electroactive material comprising.
	However, SUN appears to cool the intermediate following heat treatment to room temperature for further processing into a cathode for a battery. This meets the claim language quenching at a temperature within the claimed range.
	SUN does not disclose the first electroactive material comprises the claimed composition Lii+aNibMncCodMeO2,  
    PNG
    media_image2.png
    11
    342
    media_image2.png
    Greyscale
 < 0.1; a + b + c + d + e = 1; and M represents an additional metal selected from the group consisting of W, Mo, V, Zr, Nb, Ta, Fe, Al, and a combination thereof.  
	PARK discloses the claimed composition and that the composition provides cathode active materials with excellent discharge capacity and charge-discharge cycle life.
	Before the effective filing date of the claimed invention it would have been obvious to have modified the method of SUN to result in the composition of PARK in order to synthesise an active material using known methods to achieve an active material of excellent capacity and charge-discharge characteristics.
	Regarding Claim 17, PARK further discloses combining the first electroactive material with a solvent to form a slurry; applying the slurry to a current collector; and drying the slurry to remove the solvent and form the electrode (¶60-62).  Before the effective filing date of the claimed invention it would have been obvious to have provided the electroactive material made by the method of SUN, having the composition of PARK, with a solvent to form a slurry and applied the slurry to a current collector in order to form an electrode as taught by PARK.
	Regarding Claim 18, SUN further discloses the additional metal, W, is present: (i) doped within the first electroactive material; (ii) as a metal oxide layer; or (iii) a combination thereof (abstract, Fig. 2).  
	Regarding Claims 19 and 20, SUN further discloses the W is in the form of WO3 and is present on the surface of the metal oxide layer.
	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of CHO.
	Regarding Claim 5, PARK further discloses the electrode of claim 1.
	PARK is silent with respect to M is W, Mo, or a combination thereof as required by Claim 5.
	CHO teaches an active material comprising lithium nickel manganese cobalt oxide (abstract, ¶44) coated with W in the form of WO3 (¶ 39) in order to improve chemical stability and reduce gas generation (¶37).
	Before the effective filing date of the claimed invention it would have been obvious to have modified PARK to comprise W or Mo coated active material in order to improve chemical stability and reduce gas generation as taught by CHO.
	Regarding Claim 12, PARK modified in view of CHO as asserted above with respect to Claim 5 results in the electrochemical cell of Claim 12 wherein M is W.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729